MEMORANDUM **
Quentin Robert Small, Sr. appeals from the 90-month sentence imposed following his guilty-plea conviction for aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153 and 2241(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*545Small contends that the district court procedurally erred by placing undue emphasis on the advisory guidelines and failing to adequately explain his sentence in light of the 18 U.S.C. § 3553(a) factors. We conclude that Small has not demonstrated reversible error under the plain error standard. See United States v. Carty, 520 F.3d 984, 992, 995 (9th Cir.2008) (en banc); see also United States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008).
AFFIRMED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).